 



Exhibit 10.22

AMENDMENT NUMBER ONE
SI BANK & TRUST
DEFERRED COMPENSATION PLAN “A”

     BY THIS AMENDMENT NUMBER ONE, the SI Bank & Trust Deferred Compensation
Plan “A” (the “Plan”) is hereby amended as follows, such amendment effective as
of September 24, 2004:

     1. Section 3 of the Plan is amended to add a new sentence immediately after
the last sentence of the first paragraph of such section to read as follows:

     Notwithstanding anything contained herein, the Plan shall permit an
Employee, subject to the approval of the Bank, to select a new Pay-Out Period
(e.g., a distribution to be made over 1, 2, 5 or 10 years or by lump sum) by
submitting a new Deferral Election Form and Pay-Out Options form (the “New
Form”) to Independence Community Bank (the “Bank”), with such new election to be
effective no earlier than twelve months after the New Form is submitted to the
Bank.

     2. Section 7 of the Plan is amended to add a new sentence immediately after
the last sentence of the first paragraph to read as follows:

     Notwithstanding anything contained herein, the Plan shall permit an
Employee, subject to the approval of the Bank, to select a new deferral period
(e.g., whether a distribution should commence 1, 2, 5 or 10 years subsequent to
a deferral period election) by submitting a new Deferral Election Form and
Pay-Out Options form (the “New Form”) to Independence Community Bank (the
“Bank”), with such new election to be effective no earlier than twelve months
after the New Form is submitted to the Bank. A single New Form may be submitted
by an Employee to make the new election(s) under Sections 3 and 7 of the Plan,
as amended.

     3. All other provisions of the Plan shall continue in full force and
effect.

     IN WITNESS WHEREOF, this Amendment has been executed this 24 day of
September 2004.



            INDEPENDENCE COMMUNITY BANK



    By:   /s/ ALAN H. FISHMAN       Alan H. Fishman, President and Chief       
Executive Officer     

